Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hsin-Yuan Huang on 08/18/2022.
	The claims have been amended as follows:
1.	(Currently Amended) A process for extraction and isolation of a biochemical constituent  from wet biomass comprising steps of:
[[-]] pressure homogenizing the wet biomass followed by extraction of the wet biomass with salt solution {supported by the spec at 0022, steps B-D} in the presence of acid under a cooling condition followed by centrifuging the wet biomass first residue from the wet biomass; 
and one of the following steps (i) or (ii):
(i) concentrating the first filtrate followed by washing with solvent to remove impurities and to obtain a purified biochemical constituent comprising phycocyanin from the first filtrate;
 or
(ii) drying the residue, treating the first residue with solvent followed by filtration to obtain a second filtrate and a second residue [[-V]], and subjecting the second filtrate to distillation to obtain a purified biochemical constituent Magnesium Chlorophyll from the wet biomass, wherein the treating with the solvent followed by the filtration is repeated one or more times to obtain multiple, additional second filtrates which are combined and subjected to 

2.	(Currently Amended) A process for extraction and isolation of a biochemical constituent  from wet biomass comprising steps of:
[[-]] pressure homogenizing the wet biomass followed by extraction of the wet biomass with salt solution in the presence of acid under a cooling condition followed by centrifuging the wet biomass to separate a first filtrate and a residue from the wet biomass; 
and one of the following steps (i) or (ii):
(i) concentrating the first filtrate followed by washing with solvent to remove impurities and to obtain a purified biochemical constituent comprising phycocyanin from the first filtrate;
 or
(ii) drying the residue, treating the first residue with solvent followed by filtration to obtain a second filtrate and a second residue [[-V]], and subjecting the second filtrate to distillation to obtain a purified biochemical constituent Magnesium Chlorophyll from the wet biomass, wherein the treating with the solvent followed by the filtration is repeated one or more times to obtain multiple, additional second filtrates which are combined and subjected to 
mixing the second residue [[-V]] the pH of the mixture to 5.2 using caustic soda solution to form a resulting solution, filtering the resulting solution to obtain a third filtrate followed by removing salt from the resulting solution through ultrafiltration, and concentrating and spray drying the ultrafiltered resulting solution to obtain a biochemical constituent comprising hydrolysed protein {supported by Spec at [0144, 0202, 0248]} . 

3.	(Previously Presented) The process as claimed in claim 1, wherein the biomass is spirulina.

4.	(Currently Amended) The process as claimed in claim 2, wherein the biomass is spirulina.

5.	(Currently Amended) The process as claimed in claim 1, wherein the process comprises performing step (i) 



6.	(Currently Amended) The process as claimed in claim 1, wherein the process comprises performing step (ii) 



7.	(Currently Amended) The process as claimed in claim 2, wherein the process comprises performing step (ii) 




8.	(Currently Amended) The process as claimed in claim 1, wherein solid content of wet biomass is 14-20%. 

9.	(Currently Amended) The process as claimed in claim 2, wherein solid content of wet biomass is 14-20%. 

10.	(Currently Amended) The process as claimed in claim 1, wherein the process steps of pressure homogenizing and extraction of the wet biomass are carried out at a pH range of about 3 to 6 and at a temperature range of about 10 ℃ to 25 ℃; the centrifugation is carried out at a speed of 6000 to 8000 rpm; and step (ii) is performed wherein the filtration is carried out by ultrafiltration using a 10-100 KDa membrane or by microfiltration using 0.01 to 2.0 micron filters

11.	(Currently Amended) The process as claimed in claim 2, wherein the process is steps of pressure homogenizing and extraction of the wet biomass are carried out at a pH range of about 3 to 6 and at a temperature range of about 10 ℃ to 25 ℃; the centrifugation is carried out at a speed of 6000 to 8000 rpm; and step (ii) is performed wherein the filtration is carried out by ultrafiltration using a 10-100 KDa membrane or by microfiltration using 0.01 to 2.0 micron filters

12.	(Currently Amended) The process as claimed in claim 1, wherein the salt solution is sodium chloride solution, calcium chloride solution or a combination of sodium chloride solution and calcium chloride solution; 
wherein the solvent in the salt solution is selected from a group comprising water, an organic solvent, an inorganic solvent or a combination thereof; 
wherein concentration of the salt solution ranges from 5% to 10%; and 
wherein the acid is selected from a group comprising citric acid, tartaric acid, ascorbic acid or combinations thereof, and concentration of the acid ranges from 0.5% to 5%.

13.	(Currently Amended) The process as claimed in claim 2, wherein the salt solution is sodium chloride solution, calcium chloride solution or a combination of sodium chloride solution and calcium chloride solution; 
wherein the solvent in the salt solution is selected from a group comprising water, an organic solvent, an inorganic solvent or a combination thereof; 
wherein  concentration of the salt solution ranges from 5% to 10%; and 
wherein the acid is selected from a group comprising citric acid, tartaric acid, ascorbic acid or combinations thereof, and concentration of the acid ranges from 0.5% to 5%.

14. - 16. (Cancelled) 

17.	(Currently Amended) The process as claimed in claim 1, wherein step (i) is performed and further comprising spray drying the obtained phytocyanin to obtain a dried phycocyanin extract, and wherein crude phycocyanin content of the wet biomass before spray drying is 40-50%, colour value of the dried phycocyanin extract is 180-200, and pure phycocyanin content of the wet biomass is 20-25%. 

18.	(Currently Amended) The process as claimed in claim 1, wherein the magnesium chlorophyll content of the wet biomass is within a range of about 35% to 45%.

19.	(Currently Amended) The process as claimed in claim 2, wherein step (ii) is performed and wherein protein content of the obtained hydrolysed protein within a range of about 60 % to 70%.


The following is an examiner’s statement of reasons for allowance: The claims remain distinguished for reasons of record. The Examiners Amendment is for purposes of mitigating 35 U.S.C. 112 (b) issues concerning antecedent basis, inconsistent terminology, indefiniteness, grammatical clarity and syntax.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
08/18/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778